 396DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal Union No. 2088,International Brotherhood ofElectricalWorkers,AFL-CIO (Federal ElectricCorporation)andJohn S.Krupke.Case 12-CB-1430June 11, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn September 19, 1974, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order, as modified herein.For the reasons stated by the Administrative LawJudge, we agree with his finding that Respondentviolated Section 8(b)(1)(A) and (2) of the Act byfailingtoprocess employee Krupke's grievancebecause of his nonmembership in the Union. We arenot satisfied, however, that the remedy proposed bythe Administrative Law Judge serves as an adequateredress for the injury suffered by Krupke as a resultof the unfair labor practices committed against him.As a consequence of Respondent's failure toprocess Krupke's grievance, no determination wasever actuallymade as to whether Krupke wasentitled to a retroactive promotion from the classifi-cation of "B" technician to that of "A" technician.However, similar grievances which were filed by five"B" technicians who were union members were allfound to be meritorious and these employeesreceived retroactive promotions. In attempting tofashion an adequate remedy for the unfair laborpractices committed against employee Krupke, theAdministrativeLaw Judge recognized that theEmployerFederalElectricCorporation is notcharged as a respondent in this proceeding and, thus,a determination on Krupke's right to a promotionrealistically can only be achieved by requiring theiThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunlessthe clear preponderance of all of the relevant evidenceconvincesus that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2As detailed in the Administrative Law Judge's Decision, an earlier218 NLRB No. 48Respondent to fully utilize the grievance-arbitrationmachinery in the collective-bargaining agreement .2Thus, the Administrative Law Judge ordered Re-spondent to process and proceed promptly toarbitrationoverKrupke's grievance.He furtherordered that, if upon exhaustion of the arbitrationprocedures no determination had been made on themerits of Krupke's grievance, Respondent would berequired to make him whole for the loss of retroac-tive backpay from July 1973 to January 20, 1974, thesame as if he had actually been promoted to theclassification of "A" technician on January 20, 1974,with promotion rights retroactive to July 1973. TheAdministrativeLaw Judge did not extend theobligation to pay backpay beyond January 20, 1974,however, because Krupke was not in fact promotedon that date.In our opinion, the Administrative Law Judgefailed to take fully into account the antagonismRespondent has exhibited towards Krupke becauseof his nonmembership in the Union and its previous-lydemonstrated actions which were in blatantdisregard of its obligation to provide fair representa-tion for Krupke as well as all other bargaining unitemployees.Under the Administrative Law Judge'sproposed remedy, there is a considerable risk thatRespondent will fail to provide full, fair, andconscientious representation in the processing ofKrupke's grievance, especially when a dismissal ofthe grievance on the merits would relieve Respon-dent of all monetary responsibility. Thus, we con-clude that the antagonisticinterestsof Krupke andRespondent will not permit us to assume thatKrupke's rights will be fully protected under such aprocedure.3 Accordingly, although we recognize that,in the circumstances presented here, only thegrievance and arbitration procedures of the collec-tive-bargaining agreement can provide a full andadequate remedy for the unfair labor practicesfound,we must insurethat these procedures are notimproperly utilized to deny Krupke the remedy towhich presumably he is entitled. Therefore, as ourparamount concern must be in protecting the rightsof the wronged party, we shall substitute thefollowing remedy for the one proposed by theAdministrativeLaw Judge with the hope andexpectation that it will provide the relief to whichKrupke is entitled and also better effectuate thepurposes and policies of the Act.attempt at settlementof theinstant charges was unsuccessful.Respondentsubmitted Krupke's previouslyfiledgrievance to the Employer,but it wasrejected on the grounds that it was untimely filed underthe collective-bargaining agreement.Following this rejection,Respondent made noattempt to pursue the grievance to arbitration.3Cf.KansasMeatPackers,a Divisionof AristoFoods,Inc.,198 NLRB543 (1972), andJoseph T. Ryerson &Sons, Inc.,199 NLRB461 (1972). LOCAL UNIONNO. 2088,IBEW397TICREMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act, we shall order it tocease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.The uncertainty as to whether Krupke's grievancewould have been found to be meritorious on or aboutJanuary 20, 1974, is a direct product of Respondent'sunlawful action and where, as here, such anuncertainty requires resolution, at least for thepurposes of determining monetary responsibility, wedeem it only proper to resolve the question in thefavor of the discriminatee and not the wrongdoer.Accordingly, we shall presume that Krupke's griev-ance, if processed, would have been found to bemeritorious on or about January 20, 1974, and thathis promotion to "A" technician would have beenretroactive to July 1973. This promotion, of course,would have resulted in a permanent change inKrupke's classification and wage rate and thus hisloss of earnings is a continuing one which cannot berectified unless and until an actual determination ismade on the question of Krupke's right to promotionto the classification of "A" technician.Therefore, we direct Respondent to treat Krupkeas though he had been promoted to "A" technicianretroactive to July 1973 and that it make Krupkewhole for all loss of earnings resulting from hisfailure to be paid the wage rate of "A" technician forthe period from July 1973 to the time an actualdeterminationis made as to Krupke's current right tosuch a promotion. If, of course, Krupke hasvoluntarily quit his employment with the Employeror the employment relationship has otherwise beenlawfully and validly terminated, Respondent's back-pay obligation would not extend beyond the date ofthat action. However, in the absence of evidence tothe contrary, we must presume that Krupke stillretains his status as an employee of the Employerand that Respondent is under a continuing obliga-tion to provide him with fair and proper representa-tion. In making Respondent responsible for Krupke'scontinued loss of earnings until such time, as anactual determination can be made on Krupke's rightto the promotion, we are cognizant of the fact thatKrupke's original grievance may be vulnerable to arejection on the grounds that it is untimely filed.However, even if such be the case, there would seemto be nothing which would preclude Respondentfrom filing a new grievance on Krupke's behalf overthecurrent failure to promote Krupke to theclassification of "A" technician.Accordingly,weorder Respondent to make Krupke whole for the lossof earnings resulting from his failure to be promotedto the classification of "A" technician retroactive toJuly 1973, with such backpay liability extending fromJuly 1973 to, such time as all parties, includingKrupke, reach an amicable settlement of Krupke'spromotion claim or the matter is resolved on themerits pursuant to a full utilization of the grievanceand arbitration procedures of the collective-bargain-ing agreement. In the event a final determination ismade that either Krupke's original grievance or onenewly filed on his behalf is meritorious and results ina retroactive payment of benefits by the Employer,such payments will be permitted as an offset toRespondent's liability. In the event Krupke's griev-ance, is found to be meritorious, but withoutretroactive payments, or is dismissed on the merits,Respondent's _backpay liability will cease as of thedate of such final disposition of the grievance.All backpay shall be with interest at the rate of 6percentper annum and shall be computed inaccordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respondent,Local Union No. 2088,International Brotherhood ofElectricalWorkers,AFL-CIO,Cocoa Beach, Flori-da, its officers,agents, and representatives, shall:1.Cease and desist from:(a) Discriminating in the representation of John S.Krupke,or any other employee,because of his lackof membership in the Respondent.(b) In any like or related manner restraining orcoercing employees in the exercise of their Section 7rights guaranteedby the National LaborRelationsAct, as amended.2.Take the following affirmative action necessaryto effectuate the policiesof the Act:(a)Make John S. Krupke whole for all loss ofearnings resulting from the discrimination practicedagainst him by payment of the sum of money towhich he is entitled under an application of theformula set forth in the section of our Decision,entitled"The Remedy."(b) Post at its offices and meeting halls copies ofthe attached notice marked"Appendix:'4 Copies of® In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof theNationalLaborRelations Board"shall read "Posted Pursuant to aJudgment ofthe United States Court of AppealsEnforcingan Order of theNationalLaborRelations Board." 398DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid notice, on forms to be provided by the RegionalDirector for Region 12, after being duly signed bythe Respondent's authorized representative, shall beposted by it immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where theRespondent customarily post notices to its members.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by "any othermaterial.- (c)Furnish signed copies of the notice to theRegionalDirector for Region 12, for posting byFederal Electric Corporation, said Employer beingwilling, at all locations where notices to its employeesare customarily posted.(d) Notify the Regional Director for Region 12, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges unfairlabor practices not found herein.APPENDIXNOTICE To MEMBERSPOST BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act, andhas ordered us to post this notice.WE WILL NOT discriminate in our representa-tion of John S. Krupke, or any other employee,because of his or her lack of membership in thisUnion.WE WILL NOT in any like or related mannerrestrain or coerce any employee in the exercise ofSection 7 rights guaranteed employees by theNational Labor Relations Act, as amended.WE WILL make whole John S. Krupke for allloss of retroactive backpay with interest which hemay have suffered as a result of the discrimina-tion against him.All employees in any bargaining unit representedby this Union are by law entitled to and will receivefrom this Union nondiscriminatory representation inthe processing of their grievances and otherwisewithout regard to whether or not they are membersof this Union.LocAL UNION No. 2088,INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIODECISIONSTATEMENT OF THE CASETHOMAS D. JoHNsTON, Administrative Law Judge: Thiscase washeard at Patrick AirForce Base,Florida, on July16 and 17, 1974, pursuantto a chargefiled on February 8,1974, by John S. Krupke,an individual,and a complaintissued on June 12, 1974.The complaint alleged that Local Union No. 2088,InternationalBrotherhood of Electrical Workers, AFL-CIO (herein referredto as the Respondent),violatedSection 8(b)(1)(A) and (2) of the National LaborRelationsAct, asamended(herein referredto asthe Act), by failingtoprocess a grievancefiledby John S. Krupke, anemployee inthe bargaining unit representedby Respon-dent,because ofhisnonmembership in Respondentthereby causingor attempting to cause FederalElectricCorporation (herein referred to as Federal)to discriminateagainst Krupkebecause ofhis nonmembership in Respon-dent in violation of Section8(a)(3) of the Act by notconsidering the resolutionof Krupke's grievance wherebyhe might have been promoted to an "A" technician inJanuary 1974, when Federalannounced the resolutions ofgrievancesfiled in thismatter making the resultsthereofretroactive to July 1, 1973. The complaint further sets forththat an informalsettlement agreement in the instant' casewas vacatedand set aside becausethe Respondent hadviolated theterms and conditions of such agreement.Respondent in its answerfiled on June 24, 1974,deniedhaving violated the Act andasserted as -defenses thatSection 10(b) of the Actbarred finding a violation, andthat thesettlement agreementhad been complied with andshould nothave been set aside.The issues involved are whether thesettlement agree-ment Wasproperly setaside;whether the charge was timelyfiled underSection 10(b) of the Act; and whether theRespondentviolated Section8(b)(1)(A) and (2) of the Actby failingto processKrupke's grievance because of hisnonmembership in Respondent,thereby causing or 'at-tempting to cause^Federal to violate Section 8(a)(3) of theAct bynot considering the resolution of -his grievancewhereby hemight havebeen promoted to an "A"technicianin January 1974with the resultsretroactive toJuly 1, 1973.At the hearingthe parties were affordedfull opportunityto introduce relevant evidence, to examine and cross-examine witnesses, to argue orallyon the record,andtosubmit briefs. LOCAL UNIONNO. 2088, IBEWUpon the entire record I in this case and from myobservation of the witnesses and after due consideration ofthe arguments and briefs filed by the General Counsel andthe Respondent, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERFederalElectricCorporation,a subsidiary of theInternational Telegraph and Telephone Corporation, hasits principal office and place of business located at CocoaBeach, Florida, where it is engaged in the business ofperforming electrical contracting services for variousemployers among which is the National Aeronautics andSpace Administration Facility, located at the KennedySpace Center, Florida.During the 12-month period preceding June 12, 1974, arepresentative period, Federal in the course of its opera-tions purchased and received materials and supplies valuedin excess of $50,000 at its locations in the State of Floridadirectly from points located outside the State of Florida.Respondent admits, and I find, that Federal is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THELABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that it is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Informal Settlement AgreementOn March 8, 1974, an informal settlement agreemententered into by the Charging Party, John S. Krupke, andRespondent'sbusinessmanager,William F. Hamilton inthe instantcase,was approved by the Regional Director ofRegion 12, which provided in pertinent part, that theRespondent would take the following action:We will request Federal Electric Company to considerand process a grievance filed by John S. Krupkeconcerninghis job classification, and will take suchgrievance to arbitration if necessary to assure thatKrupke's right to have his grievance properly processedhas not been abridged.On June 11, 1974, prior to theissuanceof the complaintthe RegionalDirector vacated and set aside the settlementagreement.1The record is hereby corrected to properly reflect that AdministrativeLaw Judge Thomas D. Johnston conducted the hearing rather than aThomas Preston as indicated in the transcript.2The collective-bargaining agreement and the memorandum of under-standingwere not submitted as evidence.3Accordingto BusinessManager Hamilton a grievance must be filedwithin 20 days of the occurrence.4Respondent while acknowledging Chief Steward Knight was its agentdenied Shop Steward Cressman was its agent. The undisputed evidenceestablishedChief Steward Knight in his duties as chief steward wasresponsible for overseeing the submission and processing of grievances andin his capacity was over certain shop stewards including Cressman. ShopStewardCressman described his duties involved taking care of the399Respondent's BusinessManager Hamilton admitted thattheRespondent had made no attempt to take Krupke'sgrievance to arbitration after Federal had rejected it asbeing untimely under article 10, section 10.02 of thecollective-bargaining agreement and because it was contra-ry to a memorandum of understanding between themdated January 10, 1974.2The reasons given byBusinessManager Hamilton forrefusing to do so was his understanding that under theterms of the settlement agreement the Respondent was notrequired to take the matter to arbitration and in view ofFederal's refusal to accept the grievance as being untimelyfiled to pursue the matter to arbitration on those groundswould merely be wasting the Respondent's money.3Neither the testimony of Business Manager Hamiltonconcerning his conversations with the Regional Office'srepresentatives nor the exchange of correspondence be-tween the Regional Office and the Respondent establishedtheRespondent was ever relieved of its obligation asrequired by the clear language of the settlement agreement,supra,to take Krupke's grievance to arbitration if neces-sary.Settlementagreementsmay be set aside where subse-quent events have demonstrated that efforts at adjustmenthave failed to accomplish their purpose. SeeWallaceCorporation v. N.L.R.B.,323 U.S. 248, 254 (1945). UnderSection 101.7 of the Board'sStatementof Procedures,Series8, as amended, if a Respondent fails to perform hisobligations as required by the informal agreement theRegional Director may institute formal proceedings.Thus, Respondent admittedly having failed to take thematter of Krupke's grievance to arbitration if necessary, asrequired by the terms of the settlement agreement, I findthat the action of the Regional Director in setting thesettlement agreement aside was proper and does not, asRespondent urged, constitute a defense to proceeding onthe complaint.B.BackgroundRespondent was the collective-bargaining representativeof certain of Federal's employees with which it had acollective-bargaining agreement containing grievance andarbitration provisions.Reed Knight, Jr., held the position of Respondent's chiefsteward at Federal until he resigned in December 1972.WilliamCressman served as shop steward over theelectrical laboratory of the vehicle assembly building fromJune 1971 until December 1972.4John S. Krupke, the discriminatee, was employed byFederal from October 1969 until he was laid off for lack ofcomplaints of those employees he represented whichincluded processingtheir grievances through the firststepof the grievanceprocedureKnightcorroboratedCressman's testimonythatunder thecollective-bargainingagreement the shop stewardrepresentedthe Respondentin the first step ofthe grievance'procedure although as a matterof practicehe sometimesparticipatedwith the shopstewards.Both the chiefsteward and shopstewards are selected and removedby theRespondent.With respect to thegrievances discussedinfrabothKnight and Cressmanparticipated as theRespondents representatives in processing those grievances.Under thesecircumstances I findboth Chief StewardKnight andShop StewardCressmanwere agents of the Respondentin theprocessingof grievances.Moreover, apartfrom the grievance procedures themselves,Chief Steward(Continued) 400DECISIONSOF NATIONALLABOR RELATIONS BOARDwork on February 1, 1974. Krupke worked as an electroniccalibration "B" technician in the electrical laboratory ofthe vehicle assemble building. This department, which waspart of the bargaining unit represented by the Respondent,employed approximately 14 or 15- employees including 6other "B" technicians besides Krupke; namely, JamesReeves, Jr.,FloydMeiser,MarcusMichels,WilliamCressman, who was also the shop steward, Nicholas Nagle,and Ernie Lonigan.C.The Failure To Process Krupke's GrievanceAbout October 4 or 5, 1972, following earlier discussionsamong the"B" technicians employed in Krupke's depart-ment including himself concerning filing grievances toobtain promotions, Shop Steward Cressman, acting uponthe instructions of Chief Steward Knight, solicited individ-ual grievancesfrom the "B" technicians in that depart-ment.These grievances alleged that Federal had failed andrefused to promote each of the "B" technicians to "A"technicians and that each of them was performing "A"technicians' duties in accordance with past practices aswell as Federal's unilaterally' written job descriptions: Thegrievancesset forth the relief sought was the promotions ofthe senior qualified "B" technicians to "A" technicians,retroactive to September 7, 1972.According to Chief Steward Knight the basis for thegrievanceswas that the "B" technicians and "A" techni-cians both performed the same work while their wage ratesvaried over $30 per week. Knight stated with respect to theelectrical department the Respondent had decided it had acase on the grievances of all the "B" technicians in thatdepartment with the exception of Ernie Lonigan, which itcouldn't prove he was qualified as an "A" technician andhad already lost two grievances on his behalf.The evidence is undisputed that Shop Steward Cressmanon that occasion solicited and obtained similar grievances,which he cosigned, from four of the "B" techniciansemployed in the electrical department, namely, JamesReeves,Jr.,Floyd Meiser, Marcus Michels, and NicholasNagle in addition to his own grievance.5Krupke testified he also signed a similar gnevance6presented to him by Shop Steward Cressman at the sametime the other B" technicians in his department submittedtheir grievances which Cressman cosigned in his presenceand kept. Nicholas Nagle, who witnessed Krupke file hisgrievance with Shop Steward Cressman, whereupon Cress-man cosigned the grievance and kept it, corroboratedKrupke's testimony.Shop Steward Cressman acknowledged Krupke had fileda, grievancewith him along with all the other "B"technicians in hisdepartment with the exception of ErnieLonigan, which he cosigned 7 and then kept.Therefore, based upon the undisputed testimonies ofKrupke, Nagle, and Cressman, which I credit, I find thatKrupke also filed a similar grievance with Shop StewardCressman as did the other "B" technicians in hisdepartment.Shop Steward Cressman's recollection of the events afterobtaining the signed grievances from the six "B" techni-cians in the electrical department including Krupke andhimself was that he took them to Chief Steward Knightwhereupon either he or Knight,called the Respondent'shall and obtained only five grievance numbers at whichtime he typed on each of the grievances, except Krupke's,the time and the date of the grievance, the grievancenumber, and the date of the effective relief sought. Aftermaking copies of the five grievances he returned theoriginals of the grievances in an envelope to Chief StewardKnight and as far as he knew, Krupke's grievance was alsocontained in the envelope. Although Cressman haddifficulty specifically recalling those events which occurredafterhe had obtained the grievances and his lengthytestimony concerning those events appears at timesconflicting, he testified he was positive that Chief StewardKnight during the process of completing the grievanceshad informed him that they would put the union members'grievances in first to see whether the Company acceptedthem or rejected them and if that happened he would putthe other grievances through expressing the hope theCompany would give a blanket promotion to all of the "B"technicians.While according to Cressman, Knight did notspecificallymentionKrupke by name, the evidenceestablished Krupke was the only "B" technician employedin the electrical department that had filed a grievance whowas not a member of the Respondent, a fact which wasadmittedly known to Knight.Chief Steward Knight denied telling Cressman he wasgoing to process the union members' grievances first andthen the nonmembers. Knight's version was after Cress-man had returned with the signed grievances and puttingthem on a table in a stack, he read the top one and toldCressman to bring them back the next day at which timethey would process them. Knight stated on this occasionCressman had informed, him that Krupke did not want tofile a grievance because he did not want anything to dowith the Union. Knight's , response was they had enoughproblems and he wasn't, going to twist the guy's arm to filea grievance and it was possible he could get promotedanyway if they got a blanket settlement.Knight stated the following day he instructed Respon-dent's secretary to give Cressman grievance numbers andhe assumed Cressman had filed the grievances withFederal.Knight stated a day or two later Cressmanbrought him copies of five grievances. Knight denied atanytime having seen a grievance filed by Krupke.Shop Steward Cressman denied telling Chief StewardKnight that Krupke did not want to have his grievancefiled because he didn't want anything to do with the Unionand Krupke denied having made such statement toCressman.I credit the testimony of Shop Steward Cressman, whomI find to be a more credible witness than Chief StewardKnight specifically instructed Shop Steward Cressman to solicit thosethey had been signed by the grievants and cosigned by Shop Stewardgrievances involved here.Cressman.5The date and the time of the grievance, the grievance number, and the6Each grievance consisted of an original and three copies.effective date of the relief sought were all inserted on the grievances afterTShop Steward Cressman identified his signature on the grievance whichKrupke had filed. LOCAL UNION NO.2088, IBEWKnight and find that Knight did tell Cressman he wouldput the union members' grievances in first to see whetherthe Company accepted them or rejected them and if thathappened he would put the other grievances through.Apart from my observations of the witnesses having foundthat Krupke had in fact filed a grievance along with theother"B" technicians in his department seeking apromotion, I do not find plausible Knight's testimonydenied by both Cressman and Krupke that Cressman hadinformed him Krupke did not want to file a grievancebecause he didn't want anything to do with the Union,especially since the grievances were being filed to getpromotions. Moreover, as discussedinfra,Krupke's griev-ance was subsequently found without explanation in thepossession of the Respondent's Shop Steward Leo Fitzpat-rick who had replaced its agent Cressman as shop steward.Federal at the first step meeting held about a week or 10days later under the grievance procedures with Respon-dent's representativesChief Steward Knight and ShopStewardCressman initially rejected the grievances.Krupke's grievance was not considered with the other fivegrievances.Krupke testified that after he turned his grievance in toCressman those employees who had filed grievances, uponasking Shop Steward Cressman what had happened tothem, were informed that they had all been turned in.Both Krupke and Nicholas Nagle stated on occasionsthereafter when they inquired of Shop Steward Cressmanhow the grievances were coming, his response was theywere being processed or they were at a certain step andthere was no way of knowing what was happening to them.Krupke acknowledged he had never asked Cressmanspecifically about his own grievance, and while Cressmandenied anyone including Krupke had asked him specifical-ly about their own grievances, he stated other employeeshad asked him how the grievances were coming alongwhereupon he informed them the last he had heard wastheywere stillworking on them. I credit Krupke'stestimony whom I find to be a more credible witness thanCressman and find Krupke, as Cressman admits otheremployees did, inquired generally about the status of thegrievances. Certainly it is more than logical that all of theemployees who were seeking to get promoted to substan-tiallyhigher paying jobs would have made inquiriesconcerning the progress of the grievances.Cressman, himself, stated after filing the grievances,whenever he asked Chief Steward Knight about themKnight's response was they were still working on them.Although Knight denied Cressman had ever asked himabout the grievances I do not credit Knight's denial. Apartfrom having previfusly discredited Knight, it is morelogical that Cressman having filed a grievance himselfwould be interested in the outcome which hopefully wouldinvolve a promotion for him.Krupke's unrebutted testimony established prior toJanuary 1974' ho was never given any indication that hisaKrupke stated he had heard rumors from other employees that it hadbeen announced at a union meeting held a week or two earlier that all the"B" technicians had been promoted to "A" technicians.9The exact date to which the pay was retroactive was not established by401grievancewas not being considered with the othergrievances.Both Krupke and Nagle testified they first learned aboutJanuary 20, 1974,8 when the "B" technicians in thedepartment received their paychecks that the grievanceshad finally been resolved.Chief Steward Knight acknowledged, besides Krupke, allof the "B" technicians in the electrical department who hadfiled grievances with the exception of Floyd Meiser, whohad been retired for medicalreasons,had received theirpromotions from "B" technician, to "A" technician withretroactive pay .9Cressman who was no longer shop steward at the timethe grievances were resolved in January 1974 testified uponlearning they had been resolved asked former ChiefSteward Knight what he was going to do about Krupke'sgrievance whereupon Knight did not give him an answer.While Knight denied ever having any conversations withCressman concerning Krupke's grievance I credit Cress-man rather than Knight whom I have previously discredit-ed.Krupke stated upon receiving his paycheck,which wasnormal while the other "B" technicians had receivedbackpay and their promotions he, made inquiries concern-ing his grievance to both Federal's Manager Sexton andRespondent's Shop Steward Fitzpatrick who informed himthey would check. Krupke was subsequently informed, byFederal's representatives includingManager Chiwa, theCompany had no record of the grievance having been filedand there was nothing they could do about it.Krupke testified about a week later Shop StewardFitzpatrick called him and asked him if he would beinterested in seeing his grievance. After replying he wouldand going to the microwave laboratory, Fitzpatrick showedhim a folder which contained Krupke's grievance with allthe copies 'intact l° as he had filed it with Shop StewardCressman originally in addition to the last pages of theother grievances which had been filed. Fitzpatrick whopermitted him to keep the original of his grievance'and tomake copies of,the other grievances disclaimed to Krupkeany knowledge of how his grievance had gotten into the fileor why it was there. Shop Steward Fitzpatrick was notcalled to account for how Krupke's grievance came into hispossession.Krupke who about this time was laid off from his job forlack of work admittedly did not make further inquiries ofthe matter to any other representatives of the Respondent.D.Analysisand ConclusionsTheGeneral Counsel contended, while Respondentdenied, that the Respondent violated Section 8(b)(1)(A)and (2) of the Act by failing to process Krupke's grievancebecause of his nonmembership in the Respondent, therebycausing or attempting to cause Federal to violate Section8(a)(3) of the Act by not considering his grievance wherebyhe might have been promoted to an "A" technician inJanuary 1974 with the results made retroactive to July 1,the record, however, NicholasNagle and Krupke stateditwas back to July1973.10Krupke's grievancedid notcontain a date or, time, a gnevance numberor the effective reliefdate sought. 402DECISIONSOF NATIONALLABOR RELATIONS BOARD1973.Respondent, as part of its defense, asserted thatSection 10(b) of the Act 11 barred finding a violation.Section 8(b)(1)(A) of the Act prohibits a union fromrestraining or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act. Section 8(b)(2) ofthe Act prohibits a union from causing or attempting tocause an employer to discriminate against an employee inviolation of Section 8(a)(3) of the Act.The law is well established that the exclusive bargainingrepresentative has a statutory duty fairly to represent all ofthe employees in the bargaining unit in the enforcement oftheircollective-bargainingagreement,which includesserving the interest of all members without hostility ordiscrimination, exercising its discretion with complete goodfaith and honesty and avoiding arbitrary conduct.Vaca v.Sipes,386U.S. 171, 177. For a union to selectivelywithhold processing the grievance of an employee itrepresents solely because that employee is not a member ofthe union while processing grievances of those employeeswho are union members clearly violates that employee'srights protected by the Act.Based upon my findings,supra,Ihave found that theRespondent while processing the grievances of its unionmembers,employed in the bargaining unit failed to processa similar grievance filed by Krupke because he was not amember of the Respondent. This action by RespondentcausedFederalnot to consider Krupke's grievancewhereby he might have been promoted about January 20,1974, to an "A" technician retroactive to July 1973.Respondent contended however, that Section 10(b) oftheAct precluded finding a violation. This contention,based upon the findings, is rejected. Respondent did notrefuse to accept Krupke's grievance when he initially, fileditwith Shop Steward Cressman in October 1972 whichmight give rise to a defense under Section 10(b) of the Act.Rather,Respondent through its agents Chief StewardKnight and Shop Steward Cressman accepted Krupke'sgrievance but decided, a decision concealed from Krupkewho had been led to believe by Cressman's assurances thegrievanceswere being' processed, to process the unionmembers' grievances first, to see what happened, beforeputting the other grievances through.Therefore, Respondent, having accepted Krupke's griev-ance and entrusted as his bargaining representative withthe duty to process the grievance along with the othergrievances filed, on a nondiscriminatory basis, failed to doso at all times up to about January 20, 1974, which'waswithin the 6-month period preceding the filing of thecharge on February 8, 1974, when the other employees'grievances were finally resolved. Not only did Krupke firstlearn in January 1974 that Respondent had failed toprocess his grievance but the discriminatory action byRespondent became effective when Krupke, unlike theother grievants similarly situated except for their unionmemberships, failed to receive a promotion to an "A"technician, to which he might have been entitled had hebeen considered, with retroactive backpay, as did the othergrievants.iiSection 10(b) of the Act contains a proviso which provides in part:"That no complaint shall issue based uponanyunfair labor practiceoccurring more than six months prior to the filing of the charge with theWhere conduct such as here occurring within the 6-month period preceding the filing of the charge constitutedan unfair labor practice, those early events such as thecircumstances surrounding the filing of Krupke's grievanceinOctober 1972 may be considered-for the purpose ofshedding light on their true character. SeeLocal Lodge No.1424,InternationalAssociation of Machinist, AFL-CIO, etal. [Bryan Manufacturing Company] v. N.LRB.,362 U.S.411, 416 (1960).Respondent's further argument that a violation can notbe found because Krupke did not check on the progress ofhis grievance was refuted by the evidence. Krupke whilenot specificallymentioninghis own grievance, pursuant tohis inquiries about the grievances, was assured by ShopSteward Cressman as were the other grievants that thegrievances,which were filed together,werebeing pro-cessed, and it was not until about January 20, 1974, whenthe grievances were finally resolved and Krupke did notreceive his promotion that he first had reason to questionthose earlier assurances by his bargainingrepresentative onwhich he had the right to rely.Therefore, based upon my findings and having rejectedRespondent's defenses, I find for the reasons hereindiscussed that the Respondent violated Section 8(b)(l)(A)and (2) of the Act by failing to process Krupke's grievancebecause of his nonmembership in the Respondent, therebycausing Federal to violate Section 8(a)(3) of the Act by notconsidering Krupke's grievance whereby he might havebeen promoted about January 20, 1974, to an "A"technician, retroactive to July 1973.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the- Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Federal ElectricCorporation described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the' several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1.Federal Electric Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local Union No. 2088,InternationalBrotherhood ofElectricalWorkers,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By failing to process Krupke's grievance because ofhis nonmembership in the Respondent, thereby causingFederal to violate Section 8(aX3) of the Act by notconsideringKrupke's grievance whereby he might havebeen promoted about January 20, 1974, to an "A"technician, retroactive to July 1973, Respondent violatedSection 8(b)(1)(A) and (2) of the Act.Board and the service ofa copy thereofupon the person against whom suchcharge is made ...: . LOCAL UNION NO.2088,IBEW4034.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(1)(A)and (2) of the Act, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Respondent having discriminatorily failed to processKrupke's grievance concerning his promotion from "B"technician to "A" technician it shall be ordered to processand take Krupke's grievance to arbitration.Further,and only if upon the exhaustion of thearbitration procedures, a determination has not been madeon the merits of Krupke's grievance as a result of theRespondent's discrimination against him herein found,Respondent shall be ordered to make Krupke whole for allloss of retroactive backpay he would have received aboutJanuary 20, 1974, the same as if he had been promoted toan "A" technician retroactive to July 1973, but not for anydifferences in the pay rates between the "B" technician andthe "A" technician beyond that date of about January 20,1974, since he was not actually promoted. Interest at therate of 6 percent per annum shall also be paid on theamount of any such loss beginning about January 20, 1974,when the retroactive backpay would have been received.The inclusion of this additional provision is deemednecessary and just to remedy Respondent's discriminationagainst Krupke since if it becomes operative it will meanthat the Respondent by its discrimination has precluded adetermination on the merits of Krupke's grievance and inview of the fact Respondent felt it had a case on thepromotions of all the "B" technicians in Krupke'sdepartment with the exception of Ernie Lonigan and thatall of the grievants except Krupke and Floyd Meiser, whohad retired,had received their promotions with retroactivebackpay as a result of the Respondent having processedtheirgrievances.Cf.Local 485, International Union ofElectrical,Radio & Machine Workers, AFL-CIO (Au-tomotivePlating Corp.),183 NLRB 1286 (1970), enforce-ment denied 454 F.2d 17 (C.A. 2, 1972).[Recommended Order omitted from publication.]